 1   MICHAEL R. HALL, ESQ.
     Nevada Bar No. 5978
 2   mhall@lawhjc.com
     WALTER F. FICK, ESQ.
 3   Nevada Bar No. 14193
     wfick@lawhjc.com
 4
          HALL JAFFE & CLAYTON, LLP
 5              7425 Peak Drive
            Las Vegas, Nevada 89128
 6               (702) 316-4111
               Fax (702) 316-4114
 7
     Attorneys for Plaintiff Rodney Hermanson
 8

 9                        UNITED STATES DISTRICT COURT

10                                DISTRICT OF NEVADA
11

12   RODNEY HERMANSON, an individual, CASE NO. 2:19-cv-00656-RFB-GWF

13                              Plaintiff,
                                                   STIPULATION AND [proposed]
14   v.                                            ORDER TO EXTEND BRIEFING
                                                   DEADLINES FOR DEFENDANT’S
15   CENTURY NATIONAL INSURANCE                    MOTION FOR SUMMARY
     COMPANY, a foreign insurance                  JUDGMENT (ECF No. 34) (First
16   company, DOES 1-100, individuals; and         Request)
     ROES 1-100, companies,
17
18                              Defendants.

19

20        IT IS HEREBY STIPULATED AND AGREED between Plaintiff
21   RODNEY HERMANSON and Defendant CENTURY NATIONAL INSURANCE
22   COMPANY, by and through their undersigned counsel of record, that good cause
23   exists for the deadline for Plaintiff to file his Response to Defendant’s Motion for
24   Summary Judgment (ECF No. 34) be extended from January 27, 2020, until
25   January 30, 2020. Defendant filed its motion on January 6, 2020.
26        Good cause exists for this extension as Plaintiff recently received, on
27   January 22, 2020, Defendant’s first supplemental initial disclosures, which
28   produced over 900 pages of new documents. In light of the same and pending the

                                               1
 1   Court’s approval, Defendant’s counsel has graciously agreed to a three-day

 2   extension, through and until January 30, 2020.

 3        This is the first extension requested in connection with the underlying
 4   motion, and is presented in good faith and not for purposes of delay. The Parties

 5   therefore respectfully request that this Court approve the foregoing stipulation.

 6   DATED this 27th day of January 2020. DATED this 27th day of January 2020.
 7   HALL JAFFE & CLAYTON, LLP               BAUMAN LOEWE WITT & MAXWELL
 8   /s/ Michael R. Hall                      /s/ Michael C. Mills
     __________________________________      __________________________________
 9   MICHAEL R. HALL, ESQ.                   MICHAEL C. MILLS, ESQ.
     Nevada Bar No. 5978                     Nevada Bar No. 3534
10   WALTER F. FICK, ESQ.                    3650 N. Rancho Dr., Ste. 114
     Nevada Bar No. 14193                    Las Vegas, Nevada 89130
11   7425 Peak Drivee                        Attorney for Defendant
     Las Vegas, Nevada 89128                 Century National Insurance Company
12   Attorneys for Plaintiff
     Rodney Hermanson
13

14                                        ORDER
15        IT IS SO ORDERED.
16        DATED this _____
                     30th day of ________________
                                  January         2020.
17
                                          ________________________________
18                                        RICHARD   F. BOULWARE, II
                                            ______________________________________
                                            UNITED   STATES
                                          UNITED STATES       JUDGE JUDGE
                                                            DISTRICT
19
                                          DATED this
20

21
22

23

24

25
26

27

28

                                             2
